In a proceeding pursuant to CPLR article 78 to review a determination of the Glen Cove Board of Assessment Review dated August 1, 2002, denying the petitioner’s application for a tax exemption under Real Property Tax Law § 420-a, the appeal is from a judgment of the Supreme Court, Nassau County (McCabe, J.), entered June 3, 2003, which granted the petition and vacated the determination.
Ordered that the judgment is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly determined that Schomburg Plaza, Inc., a subsidiary of the Nassau County Hispanic Foundation, was entitled to a tax exemption pursuant to Real Property Tax Law § 420-a. Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.